ORDER
On this date this claim came before the Court upon a stipulation designated Settlement Order which document was filed by counsel for the claimant, Douglas B. Hunt, and counsel for the respondent, Andrew F. Tarr, and wherein the parties announced to the Court that the claimant agrees to accept the sum of three thousand dollars ($3,000.00) as full and complete satisfaction of the claim.
And the Court, having duly considered the Stipulation, hereby ORDERS that an award be made to claimant James L. Fields, in the sum of three thousand dollars ($3,000.00) as full and complete satisfaction of this claim.
Robert M. Steptoe, Judge